DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Backhaus nor Yu disclose or even suggest this feature: “scan and parse a user-selected folder or drive for DICOM images and/or studies”.
Backhaus disclose a folder (814, Fig.8, 10), scan ([0032] user 121 may view an image (or a series of related images), and may specify one or more image adjustments, such as zooming, panning, rotating, changing contrast, changing color, changing view angle, changing view depth, changing rendering or reconstruction technique, and the like, [0040] transmission of encrypted scanning information, requests, and commands) and parse a user-selected folder  or drive for DICOM images and/or studies ([0103] may require parsing the report, storing the data in a structure that identifies each piece of information, [0145] When an image is received from a medical facility by the IO Management System 102, it may be passed to the workflow module 804, which can determine which doctor may receive the image for study).
Yu disclose scanning a user-selected folder (source location) drive for DICOM images (404-406, Fig.4, 11-24, [0102] system 200 may comprise a physical or logical connection established between a remote microprocessor and an individual computer, a cloud computing system, a grid computing system, and/or a mainframe host computer for the express purpose of uploading, downloading, or viewing interactive data and databases on-line in real time, [0126] DICOM medical image)
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backhaus (US 20120323593) in view of Yu et al. (US20130060579).
Considering claim 15, Backhaus teaches a system for providing a radiological opinion comprising: 
a processor configured to: 
(j) serve a web-based application to a user's electronic device (Fig.8, [0081], [0116]); 
(k) scan ([0032] user 121 may view an image (or a series of related images), and may specify one or more image adjustments, such as zooming, panning, rotating, changing contrast, changing color, changing view angle, changing view depth, changing rendering or reconstruction technique, and the like, [0040] transmission of encrypted scanning information, requests, and commands) and parse a user-selected folder  or drive for DICOM images and/or studies ([0103] may require parsing the report, storing the data in a structure that identifies each piece of information, [0145] When an image is received from a medical facility by the IO Management System 102, it may be passed to the workflow module 804, which can determine which doctor may receive the image for study); 
(I) upload ([0032], [0040]) the parsed DICOM images and/or studies ([0103], [0145]); 
(r)receive electronic payment from the user following a successful upload of the DICOM images and/or studies (Fig.8, [0049] radiologist compensation rules and medical facility billing rules…, [0090]-[0091] user may only be charged if the request for patient information is successful, [0119]).  
Backhaus do not clearly teach (m) route the DICOM images and/or studies to a picture archiving communication system; (n) generate and transmit an HL7 radiology order to a radiology information system; (o)receive an HL7 message from the radiology information system including the radiological second opinion; (p) transform the HL7 message into a user-readable XML message; (q) send the user-readable XML message to the user's electronic device.
Yu teaches (m) route the DICOM images and/or studies to a picture archiving communication system (Fig.11-24, [0023] analyzing the medical file to determine based on a criteria whether to transfer the medical file to a destination medical facility that provides at least one of outsourced radiology film interpretation, analysis, and other medical services); (n) generate and transmit an HL7 radiology order to a radiology information system (Fig.4, [0063] information and/or messages sent between and/or to hospital systems, for example, RIS, HIS, PACS, image servers, or other hospital systems, [0121], [0158]); (o)receive an HL7 message from the radiology information system including the radiological second opinion (Fig.4-5, 11-24, [0063] information and/or messages sent between and/or to hospital systems, for example, RIS, HIS, PACS, image servers, or other hospital systems, [0121], [0158]); (p) transform the HL7 message into a user-readable XML message ([0110] local hospital systems can be transmitted, communicated, and/or submitted through a messaging protocol (for example, HL7)…, [0131] transaction history information is in text, the transaction history information can be written with or without tags (for example, XML, HTML, and the like)); (q) send the user-readable XML message to the user's electronic device (Fig.4, 5, [0110] provides patient information related to the patient, [0131], [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Yu to Backhaus to reduce access to files stored within a computer network, such as the local area network (LAN) generally existing at each medical facility, from remotely located machines.
Considering claim 16, Backhaus and Yu further teach wherein the processor is configured to receive confirmation from the picture archiving communication system of receipt of the DICOM images and/or studies and send the user confirmation of the transmission of the DICOM images and/or studies to the picture archiving communication system (Backhaus: [0203]).  
Allowable Subject Matter
4.	Claims 6-14 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
processor of the middleware component configured to: execute computer code operable to serve the web-based application to the patient's electronic device; scan a patient selected folder or drive for DICOM images and/or studies; upload the patient DICOM images and/or studies; receive electronic payment from the patient following a successful upload of the patient DICOM images and/or studies, the electronic payment being governed by blockchain technology; route the DICOM images and/or studies to the back-end component; receive confirmation from the back-end component of receipt of the patient DICOM images and/or studies; send the patient confirmation of the transmission of the patient DICOM images and/or studies to the back-end component; generate and transmit a radiology order to the back-end component; receive an HL7 message from the back-end component including the radiological second opinion; and transform and send the radiological second opinion to the patient's electronic device; and the back-end component comprising: a Picture Archiving Communication System (PACS), the PACS including a processor operable to store the patient's DICOM images and/or studies and make these accessible to a pool of radiologists contracted to provide the radiological second opinions; and a Radiology Information System (RIS) connected to the PACS by an electronic network, the RIS including a processor operable to provide an HL7 interface enabling communication between the RIS and the PACS and to manage a database for storing and distributing patient radiological reports, orders and/or other radiological data.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641